By Judge J. Howe Brown
The Petition to reverse the ruling of the Commission is denied. The evidence was in severe conflict. With evidence to support it, the Commissioner made a factual finding that Mr. Hurst provided conflicting stories attempting to explain his absence on October 6 and 7 and his lateness on October 5, and the factual determination supports the conclusion that Mr. Hurst is disqualified from receiving benefits because he was discharged for misconduct.
In accordance with Va. Code § 60.2-605, “the findings of the Commission as to the facts, if supported by the evidence ... shall be conclusive, and the jurisdiction of the Court shall be confined to questions of law.” Further, Commission findings “may be rejected only if, in considering the record as a whole, a reasonable mind would necessarily come to a different conclusion.” Virginia Empl. Comm’n v. Fitzgerald, 19 Va. App. 491, 493 (1995). The record as a whole shows at best that the evidence was in conflict.
The record does not support Petitioner’s contention that the Appeals Examiner was biased, nor that the Examiner helped the employer more than the employee. The Examiner helped both parties since both were unrepresented. In any event, the Court does not find that these issues are properly raised in a Petition for Judicial Review.